PER CURIAM.
The check for $301.15, sent by defendants to plaintiffs, and which plaintiffs have had certified, belongs to the plaintiffs, and is a payment pro tanto on account of the debt sued on. The judgment must therefore be modified, by deducting from the amount sued for, namely, $401.70, the amount of the check, $301.15, leaving a balance of $100.55, for which, with appropriate costs, plaintiff should have judgment.
Judgment modified, by reducing the same to the sum of $100.55 and appropriate costs in the court below, and, as modified, affirmed, with $15 costs to the appellant.